 



Exhibit 10.1
STEWART INFORMATION SERVICES CORPORATION AND SUBSIDIARIES
Executive Officers’ Bonus Plans
The following summarizes the terms of the bonus arrangements approved by our
Compensation Committee with respect to our executive officers:
MALCOLM S. MORRIS, as Chairman of the Board and Co-Chief Executive Officer,
shall receive in addition to his salary, 1% on the first $20,000,000 of the
consolidated income before taxes of Stewart Title Guaranty Company as reported
to its stockholder, .75% of the pretax profits from $20,000,001 to $40,000,000,
.50% of the pretax profits from $40,000,001 to $60,000,000 and .25% of the
pretax profits exceeding $60,000,000. For the calendar year 2005, Mr. Malcolm S.
Morris shall receive no less than $250,000 in bonus compensation.
STEWART MORRIS, JR., as President and Co-Chief Executive Officer, shall receive
in addition to his salary, 1% on the first $20,000,000 of the consolidated
income before taxes of Stewart Title Guaranty Company as reported to its
stockholder, .75% of the pretax profits from $20,000,001 to $40,000,000, .50% of
the pretax profits from $40,000,001 to $60,000,000 and .25% of the pretax
profits exceeding $60,000,000. For the calendar year 2005, Mr. Stewart Morris,
Jr. shall receive no less than $250,000 in bonus compensation.
MAX CRISP, as Executive Vice President and Chief Financial Officer, shall
receive in addition to his salary, .50% of the first $50,000,000 of the
consolidated income before taxes of Stewart Title Guaranty Company as reported
to its stockholder, .40% of the pretax profits from $50,000,001 to $75,000,000,
.30% of the pretax profits from $75,000,001 to $100,000,000 and .20% of the
pretax profits exceeding $100,000,000. For the calendar year 2005, Mr. Max Crisp
shall receive no less than $145,000 in bonus compensation, and his compensation
from base salary plus bonus may not exceed 75% of the total base salary plus
bonus earned by a Chief Executive Officer.
MATTHEW W. MORRIS, as Senior Vice President-Planning and Development, shall
receive in addition to his salary, .10% of the consolidated income before taxes
of Stewart Title Guaranty Company as reported to its stockholder. For the
calendar year 2005, Mr. Matthew W. Morris shall receive no less than $75,000 in
bonus compensation. In addition, Mr. Matthew W. Morris may be eligible to
receive up to $25,000 of discretionary bonuses based on the completion of
certain projects and the approval of Mr. Stewart Morris, Jr.

 